DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 5-7, 10-11, 14, 16-18, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 12-13, 15, 19-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0120438), hereinafter referred to as Kim.

Regarding claim 12, Kim teaches an information processing device (FIG. 1 system 10) comprising: 
a memory (para. [0179]-[0181] the computer-readable storage media) storing instructions (para. [0179]-[0181] the functions of system 10 has stored as instructions in the computer-readable storage media executable by the processor); and 
a processor (para. [0179]-[0181] the processor) that implements the instructions to execute a plurality of tasks (para. [0179]-[0181] the processor executes the instructions stored in the computer-readable media), including: 
a space setting task (para. [0079]-[0087] a task performed by the audio decoding device 24) that receives first space information (para. [0079]-[0087] the audio decoding device 24 receives the first coordinate system and a conversion indication) including a first coordinate system of one of a logical space or a physical space (para. [0079]-[0087] the audio device 24 receives the first coordinate system), and second space information (para. [0079]-[0087] the second coordinate system) including a second coordinate system of the other of the logical space or the physical space (para. [0079]-[0087] the audio decoding device 24 receives the first coordinate system, the second coordinate system, and a conversion indication indicating that the current audio metadata defined according to the first coordinate system is to be converted to a second coordinate system); 
a sound localizing information receiving task (para. [0079]-[0087] a task performed by the audio decoding device 24) that receives first sound localization information (para. [0079]-[0087] the location of the audio metadata) indicating a position where a sound image is to be localized in the first coordinate system (para. [0079]-[0087] the audio decoding device 24 receives the location of the audio metadata); and 
a transforming task (para. [0079]-[0087] a task performed by the audio decoding device 24) that transforms the first sound localization information (para. [0079]-[0087] the first coordinate system) into second sound localization information (para. [0079]-[0087] the second coordinate system) indicating a position where the sound image is to be localized in the second coordinate system (para. [0079]-[0087] the first coordinate system is converted to a second coordinate system with the audio data localized according to the second coordinate system).

Regarding claim 13, Kim teaches the information processing device according to claim 12. 
Kim further teaches wherein the plurality of tasks include: 
an audio signal acquiring task (para. [0079]-[0087] a task performed by the audio decoding device 24) that acquires an audio signal (para. [0082] the audio decoding device 24 receives the audio metadata); and 
a localizing task (para. [0079]-[0087] a task performed by the audio decoding device 24) that localizes the sound image to be localized (para. [0084]-[0086] the audio decoding device 24 localizes the audio data at location 27), which is a sound image of the audio signal (para. [0079]-[0087] the audio metadata), to the position indicated by the second sound localization information (para. [0079]-[0087] the audio decoding device 24 localizes the audio data according to the second coordinate system).

Regarding claim 15, Kim teaches the information processing device according to claim 12. 
Kim further teaches wherein the first space information (para. [0081] the first coordinate system) and the second space information (para. [0081] the second coordinate system) each include three-dimensional space information (para. [0081] the first coordinate system and the second coordinate system may be cartesian or polar coordinates).

Regarding claim 19, Kim teaches the information processing device according to claim 12. 
Kim further teaches wherein: 
the first space information (para. [0081] the first coordinate system) is information related to the logical space (para. [0079]-[0087] the first coordinate system is related to the playback space which the audio data is output), and 
the second space information (para. [0081] the second coordinate system) is information related to the physical space (para. [0079]-[0087] the second coordinate system is related to the playback space which the audio data is output).
The Examiner notes that the logical space and the physical space are interpreted under broadest reasonable as a playback space since the claims do not clearly define the logical and physical spaces.

Regarding claim 20, Kim teaches the information processing device according to claim 12. 
Kim further teaches wherein: 
the first space information (para. [0081] the first coordinate system) is information related to the physical space (para. [0079]-[0087] the first coordinate system is related to the playback space which the audio data is output), and 
the second space information (para. [0081] the second coordinate system) is information related to the logical space (para. [0079]-[0087] the second coordinate system is related to the playback space which the audio data is output).
The Examiner notes that the logical space and the physical space are interpreted under broadest reasonable as a playback space since the claims do not clearly define the logical and physical spaces.

Claims 1-2, 4, 8-9, and 24 are rejected for similar reasons as claims 12-13, 15, and 19-20 since the information processing device taught by Kim includes a non-transitory storage medium with instructions to perform the claimed method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653